DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Objections to the Claims
Claims 8 and 9 recite the phrase “cryopreserved cryopreservation.”  Presumably the “cryopreserved” should have been deleted.  Clarification is requested. 

Status of Claims
Claims 1-17 are pending in this application and examined in this Office Action.

Status of Rejections
New grounds of rejection are presented below.  Arguments remaining pertinent are addressed at the end of the Office Action.

1.	The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, is withdrawn in view of applicant’s arguments.

2.	The rejection of claims 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for lacking antecedent basis is withdrawn in view of the amendments to the claims. 

3.	The rejection of claims 1-7 and 12 under 35 U.S.C. 103 as being unpatentable over Fraser et al US 2003/0054331) (Fraser)(of record) in view of lzadyar et al (US 2014/0220551) (Izadyar) (of record) as evidenced by the product profile for phosphate buffered saline (https://resourcesrndsystems.com/pdfs/ datasheets/ B30050.pdf) (of record) and Andreasen (US 20150320031 (Andreasen) is withdrawn. 

4.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above) is withdrawn.

5. 	The rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above) is withdrawn.

6.	The rejection of claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above is withdrawn.  

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al US 2003/0054331) (Fraser)(of record) in view of lzadyar (Izadyar) (of record),  Andreasen (Andreasen) (of record), Grigoryan et al (“Theoretical and Experimental Cryobiology,”  Problems of Cryobiology 19, 2009) (Grigoryan1) and Grigoryan et al (“Interaction of dimethylsulfoxide and diethylsulfoxide complexes of platinum(II) with bovine serum albumin,” Journal of Applied Spectroscopy, Vol. 76, No. 4, 2009) (Grigoryan2).

	Fraser discloses [0002] cryopreservation of stem cells [0024], [0027] (the claimed cells, claim 1, part 1) ( the claimed “stem cells,” claim 2);
	in  (Plasma-Lyte A®) a solution known in the art to comprise sodium chloride, see, Plasma-Lyte A® product sheet; 
	5% human serum albumin [0117] (the claimed “protective protein;” claim 1, part 2) (the claimed “wherein the protective protein is human serum albumin;” claim 12); and, 
	a cryopreservative solution [0116], [0122] comprising 5%-20% DMSO (dimethyl sulfoxide, claim 1, part 2), preferably 10% (a value falling within the claimed range of 5% to 40%;” claim 1) (a range encompassing the claimed range “of 8% to 12%;” claim 7).
	Regarding claim 3, Fraser discloses [0086] fractionation and enrichment of the population to separate stem cells from progenitor cells can include cell culture [0031], the claimed “wherein the cells are selected from the group consisting of suspension cultured cells and monolayer cultured cells.”
	Regarding claim 4, Fraser discloses the final yield of cells was 4.5 X 107  [0187], a value falling within the claimed range of “1X 105 to 5 X108 /ml.” Fraser discloses cell freezing is destructive to the cells in the absence of appropriate additives [0115].

	Fraser differs from the claims in that the document fails to disclose:
	A. the cryopreservation solution consists of sodium chloride, a protective protein, DMSO and water, and,
	B. the protective protein (cryoprotective protein) has a concentration of from 10% to 90% in the cryopreservation solution. 


	However, Grigoryan1, Grigoryan2, Andreasen and Izadyar cure the deficiency. 

	A.	 the cryopreservation solution
	Grigoryan 1 discloses (page 2, right column, third paragraph) a composition comprising human serum albumin (HSA), DMSO and sodium chloride (“Likvor”, Armenia).  Grigoryan 2 is cited for disclosing the Likvor sodium chloride concentration is 0.9%.   
	Grigoryan 1 therefore discloses the claimed “cryopreservation solution consisting of sodium chloride, HSA (the claimed “protective protein”) and DMSO (claim 1, part 2) (and water). 	Grigoryan 1 discloses the sodium chloride concentration is 0.9%, a value falling within the claimed range of “0.85% to 0.95% (claim 1, part 2) (the claimed “wherein the concentration of sodium chloride in the cryopreservation solution is about 0.9% (w/v);” claim 5).  The Grigoryan1 DMSO concentration (page 2, right column) is 7.5-37.5%, a value falling within the claimed range of 5 to 40% (claim 1, part 2). 
	It would have been obvious to one of ordinary skill to modify the Fraser cryopreservation solution by using the Grigoryan1/Grigoryan2 cryopreservation solution as suggested by Grigoryan1 in view of the teachings of Grigoryan1 (page 6, right column, bottom paragraph) that the formation of hydrophobic layers protects proteins against irreversible structural changes under low temperature. 
	One of ordinary skill would have had a reasonable expectation of success in using the Grigoryan1 / Grigoryan2 cryopreservation solution in view of the teachings of teachings of Grigoryan1 (page 6, right column, bottom paragraph) that the formation of hydrophobic layers protects proteins against irreversible structural changes under low temperature. 
	One of ordinary skill would have been motivated to use the Grigoryan1/ Grigoryan2 cryopreservation solution in view of the teachings of Grigoryan1 (page 6, right column, bottom paragraph) that the formation of hydrophobic layers protects proteins against irreversible structural changes under low temperature. 

	B.	The protective protein
	The Fraser 5% HSA protective protein is present at 5% [0117] (claim 1, part 2) which differs from the claimed 10% to 90%. However, Andreasen discloses the protective protein can be human serum albumin (HSA) [0130] and can be present at 10% to 90%, a range overlapping the claimed 10-90% range (claim 1) and the claimed 15% to 25% (claim 6).
	It would have been obvious to one of ordinary skill to modify the Fraser 5% HSA protective protein in the cryoprotective solution by using an HSA concentration of between 10 to 90% as suggested by Andreasen [0130] in view of the teachings of Andreasen that the protective protein can be human serum albumin (HSA) [0130] and can be present at 10% to 90%.
	One of ordinary skill would have had a reasonable expectation of success using the 10-90% HSA concentration in view of the teachings of Andreasen that protective protein can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type (claim 1, part 2).
	One of ordinary skill would have been motivated to use the Andreasen HSA concentration of between 10% and 90% in view of the teachings of Andreasen that protective proteins can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.

	2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar, Andreasen, Grigoryan1 and Grigoryan2 above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above). The teachings of Fraser, Izadyar, Andreasen, Grigoryan1 and Grigoryan2 above are incorporated herein in their entirety.
	Claim 1 recites “consisting of’, “sodium chloride having a specific concentration range of 0.85% to 0.95%, a protective protein having a specific concentration range of 10% to 90% and a DMSO concentration having a range from 5% to 40%.” 
	Grigoryan1 and Grigoryan2 above are cited for teaching the claimed “preservation solution” in claim 1  consisting of a composition comprising human serum albumin (HSA), DMSO and sodium chloride (and water).  Grigoryan1, Grigoryan2, Andreasen and Izadyar above are cited for teaching the claimed “sodium chloride having a specific concentration range of 0.85% to 0.95%, a protective protein having a specific concentration range of 10% to 90% and a DMSO concentration having a range from 5% to 40% (and water),” which is the cryopreservation solution of claim 1.
	The teachings of Fraser, Izadyar, Andreasen,Grigoryan1 and Grigoryan2 above are incorporated herein in their entirety.
	Fraser, Izadyar, Andreasen,Grigoryan1 and Grigoryan2  differ from the claims in that Fraser adds DMSO alone directly to the solution containing the cells/protective protein/sodium chloride instead of mixing two solutions, one containing DMSO (the claimed cryopreservation solution, claim 8, part b) and one not containing DMSO (the claimed cryopreservation diluent) as claimed. However, Fraser cures the deficiency.
	Fraser discloses [0122] that the cells are resuspended in a buffered isotonic solution (the claimed aqueous solution of sodium chloride which would include water) supplemented with human serum albumin (the claimed protective protein) thereby teaching the claimed cryopreservation diluent (claim 8a) and thereby disclosing the claimed “providing cells to be cryopreserved and a cryopreservation diluent and resuspending the cells with the cryopreservation diluent to obtain a first cryopreservation mixture wherein the cryopreservation diluent comprises ...an aqueous solution of sodium chloride and a protective protein” (claim 8, part a).
	Fraser then discloses addition of DMSO directly (and not as part of a solution as is claimed in part (b)) as the cryoprotective agent to the cell/protective protein/sodium chloride solution to obtain a final concentration of DMSO from about 5% to about 20% and preferably 10% [0122], thereby disclosing the claimed “second cryopreservation mixture.” Fraser therefore has obtained the same composition as that in claim 8b: a cryopreservative composition comprising cells, DMSO, sodium chloride, a protective protein and water. The difference between Fraser/Izadyar/ Andreasen/Grigoryan1/Grigoryan2 and the claim is in how the DMSO was added.
	Regarding claim 8, part c, Fraser discloses that following the addition of DMSO to form the claimed “second cryopreservation mixture,” the cells are transferred into a flexible plastic big (the claimed “transferring the second cryopreservation mixture to a container’). Fraser discloses the bag is cooled to a temperature of -90 °C for further
storage [0123] (thereby disclosing the claimed “conducting a programmed cooling to below 80° C to obtain the cryopreserved cell preparation;” claim 8 part c).
	It would have been obvious to one of ordinary skill to modify the method of Fraser, Izadyar, Andreasen, Grigoryan1and Grigoryan2 by adding DMSO as part of a cryopreservation solution to the cryopreservation diluent as suggested by Fraser in view of the teachings of Fraser that a cryoprotective agent is necessary [0115] because cell freezing is destructive to cells in the absence of appropriate additives such as DMSO [0117].
	One of ordinary skill would have understood that adding the DMSO in solution is an obvious variation of adding DMSO alone as long as the final cell cryoprotective solution comprises DMSO at the appropriate concentration, lacking evidence to the contrary.
	One of ordinary skill would have had a reasonable expectation of success in adding DMSO as part of a cryopreservation solution in view of the teachings of Fraser that DMSO is the most commonly used cryoprotectant [0117].

	3.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar, Andreasen and  Grigoryan1/Grigoryan2 above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above). The teachings of Fraser, Izadyar Andreasen, and Grigoryan1and Grigoryan2 above are incorporated herein in their entirety.
	Regarding claim 9, Fraser, Izadyar Andreasen, and Grigoryan1/Grigoryan2 together disclose [0132] providing a cryopreserved cell population of claim 1 (claim 9, part (i)) and Fraser discloses placing the cryopreserved cell population in the bag in a 37°C water bath (a value falling within the claimed range of 35-40° C; claim 9, part (ii), to raise the temperature to about 40° C (the claimed “35C to 40C;” claim 9, part (ii)). Fraser further discloses [0132] the cell solution is transferred from the cryobag to a container for delivery to a patient and that the transfer is conducted from the cryobag through tubing (disclosing the claimed “transferring the cells to an injection carrier with a connector,” claim 9 part (iii)).
	Fraser discloses [0126] the transfer is to a sterile container holding an albumin solution [0132] and may eventually be resuspended in additional isotonic solution for
delivery to the patient. Applicant’s specification discloses the injection carrier can be an injectable solution (page 4, lines 10-12) such as a sodium chloride solution (claim 11). Fraser discloses the cells may be resuspended in additional isotonic solution for delivery to the patient (the claimed “transferring the cells in the preparation to an injection carrier;” claim 9 (iii)). 
	Regarding claim 10, Fraser discloses the cells may be resuspended in additional isotonic solution for delivery to the patient (the claimed “wherein the injection carrier is an intravenously injectable solution”).
	Fraser differs from the claims in that the document does not explicitly disclose the connector is disposable. However, the use of disposable materials is an expected step known in the art to keep materials sterile and Fraser explicitly discloses the material is kept sterile [0132].
	It would have been obvious to one of ordinary skill to use a disposable connector as suggested by Fraser in order to maintain sterility.
	One of skill in the art would have a reasonable expectation of success in using disposable connectors because being disposable does not change the functionality of the connector.
	One of ordinary skill would have been motivated to use a disposable connector to maintain sterility as suggested by Fraser in order to optimize patient care.

	4.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoryan1 (above) and Grigoryan2 (above) in view of Andreasen (above).
	Grigoryan1 discloses (page 2, right column, third paragraph) a composition comprising human serum albumin (HSA), DMSO and sodium chloride (“Likvor”, Armenia).  Grigoryan2 is cited for disclosing the Likvor sodium chloride concentration is 0.9%.  
	Grigoryan1 therefore discloses the claimed “cryopreservation solution consisting of sodium chloride, HSA (the claimed “protective protein”) and DMSO (claim 13, part 1) (the claimed “protective protein is HSA;” claim 17).	
	The Grigoryan1 sodium chloride concentration is 0.9%, a value falling within the claimed range of “0.85% to 0.95% (claim 13, part 2) (the claimed “wherein the concentration of sodium chloride in the cryopreservation solution is about 0.9% (w/v);” claim 16). 
	 The Grigoryan1 DMSO concentration (page 2, right column) is 7.5-37.5%, a value falling within the claimed range of 5 to 40% (claim 13, part 2) and encompassing the claimed range of 8% to 12% (claim 15). 
	The Grigoryan 1 protective protein HSA (page 2, right column, third paragraph n) is 0.4 mg/ml  (4%) (claim 13, part 2) which differs from the claimed 10% to 90%.
	Grigoryan 1 and Grigoryan 2 differ from the claims in that the documents fail to disclose the protective protein has a concentration from 10% to 90%.  However, Andreasen cures the deficiency.
	Andreasen discloses the proteins can be human serum albumin (HSA) [0130] (the claimed “HSA;” claim 17) and can be present at 10% to 90%, a range overlapping the claimed 10-90% range (claim 13, part 1) and the claimed 15% to 25% (claim 14).
	It would have been obvious to one of ordinary skill to modify the Grigoryan1 and Grigoryan2 4% HSA protective protein in the cryoprotective solution by using an HSA concentration of between 10% to 90% as suggested by Andreasen [0130] in view of the teachings of Andreasen that a protective protein can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.
	One of ordinary skill would have had a reasonable expectation of success using the 10-90% HSA concentration in view of the teachings of Andresen that a protective protein can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.
	One of ordinary skill would have been motivated to use an HSA concentration of between 10% and 90% in view of the teachings of Andreasen that a  protective protein can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.

Response to Arguments
	Applicant’s arguments, filed 08/31/2022, have been considered.  In view of the new grounds of rejection above, Applicant’s arguments regarding the now-withdrawn rejections are moot.
	Arguments that Fraser fails to teach a cryopreservation solution consisting of sodium chloride, a protective protein and DMSO and water are moot in view of newly cited Grigoryan1 and Grigoryan 2.  
	Grigoryan1 and Grigoryan2 are cited to teach the claimed “cryopreservation solution consisting of sodium chloride, a protective protein and DMSO and water.  

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632